                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JACQUELINE SCHRAMM,

                   Plaintiff,
                                                    Case No. 20-cv-1397-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff indicates that she is

not employed, she is married, and she has no dependents she is responsible for

supporting. Dkt. No. 3 at 1. The only income listed by the plaintiff is $3,000

per month earned by her spouse. Id. at 2. The plaintiff states monthly expenses

of $2,560 ($800 mortgage, $260 car payments, $300 credit card payments,


                                          1

           Case 2:20-cv-01397-NJ Filed 09/11/20 Page 1 of 3 Document 5
$1,200 other household expenses). Id. at 2-3. The plaintiff owns a 2012 Chevy

Impala worth approximately $8,000; she owns her home worth $120,00 with

approximately $25,000 in equity; she owns no other property of value; and she

has no cash on hand or in a checking or savings account. Id. at 2-3. While it

seems that the plaintiff has approximately $440 per month after expenses, the

court finds the plaintiff has demonstrated that she cannot pay the $350 filing

fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she was denied Social Security

benefits for lack of disability, that she is disabled, and that the conclusions and

findings of fact by the Commissioner of Social Security when denying benefits

are not supported by substantial evidence and are contrary to law and

regulation. Dkt. No. 1 at 1. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

                                          2

          Case 2:20-cv-01397-NJ Filed 09/11/20 Page 2 of 3 Document 5
decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 11th day of September, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3

          Case 2:20-cv-01397-NJ Filed 09/11/20 Page 3 of 3 Document 5
